Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Spangler on July 22, 2022.
The application has been amended as follows: 
Top of page, after claim 10, 2ND Claim 1 becomes claim 11:
11. A foldable stringed instrument, comprising: 
a neck assembly having a hinge assembly, a neck coupled to said hinge assembly, and a multi-part fingerboard mounted to said neck and said hinge assembly, wherein said hinge assembly includes a base section, an upper section, and a middle section hingedly coupled to said base section and said upper section so as to enable said neck assembly to be selectively straightened and folded; 
a nut positioned at a first location relative to said multi-part fingerboard, said nut dimensioned to hold a plurality of strings a distance off said multi-part fingerboard when said neck assembly is straightened; 
a bridge positioned at a second location relative to said multi-part fingerboard, said bridge dimensioned to hold said plurality of strings a distance off said multi-part fingerboard when said neck assembly is straightened; and 
a translating tail piece dimensioned to be selectively moved in a first direction to tension said plurality of strings when said neck assembly is straightened and selectively moved in a second direction opposite said first direction to detension said plurality of strings to enable folding said neck assembly.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a foldable stringed instrument, comprising: 
a body assembly including a bridge, a string roller assembly, and a translating tail piece all mounted to a body, wherein said translating tail piece is dimensioned to engage a plurality of strings; and 
a neck assembly having a hinge assembly, a neck coupled to said hinge assembly having a plurality of tuning machines dimensioned to engage said plurality of strings, and a multi-part fingerboard mounted to said neck and said hinge assembly; 
wherein said hinge assembly includes a base section, an upper section, and a middle section hingedly coupled to said base section and said upper section so as to enable said neck assembly to be selectively straightened and folded.
The closest related reference are to Spangler et al. (U. S. Patent 11,120,776) with which the current application is a continuation.  The current application relies on the same disclosure but claims the feature more broadly, but not so broadly as to be obvious over inventions described or claimed by others, especially cited in the applicant’s IDS statement.  The closest disclosure to other is Sanzo et al. (U. S. Patent 9,697,808) which provides a neck that is foldable around the back of the body, because of a large rotating cylinder 101, as shown in figures 1 and 2. The applicant enables a related fold of the neck by the use of two hinges and a neck including an upper, middle and lower section. The rather more common fold is oer the front of the body illustrated by Gonzalez (U. S. Patent 8,273,974) and Leach (U. S. Patent 8,203,058).  Chadwick (U. S. Patent 7,872,185) teaches a neck that pivots around the back of the instrument because of a slot in the hinge.  The examiner did not discover the limitations, as a whole, cited in claim 1.  Claim 1 is considered to be non-obvious with respect to the closest related prior art.
Claims 2-10 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Claim 11 is allowable for a foldable stringed instrument, comprising: 
a neck assembly having a hinge assembly, a neck coupled to said hinge assembly, and a multi-part fingerboard mounted to said neck and said hinge assembly, wherein said hinge assembly includes a base section, an upper section, and a middle section hingedly coupled to said base section and said upper section so as to enable said neck assembly to be selectively straightened and folded; 
a nut positioned at a first location relative to said multi-part fingerboard, said nut dimensioned to hold a plurality of strings a distance off said multi-part fingerboard when said neck assembly is straightened; 
a bridge positioned at a second location relative to said multi-part fingerboard, said bridge dimensioned to hold said plurality of strings a distance off said multi-part fingerboard when said neck assembly is straightened; and 
a translating tail piece dimensioned to be selectively moved in a first direction to tension said plurality of strings when said neck assembly is straightened and selectively moved in a second direction opposite said first direction to detension said plurality of strings to enable folding said neck assembly.
The closest related reference are to Spangler et al. (U. S. Patent 11,120,776) with which the current application is a continuation.  The current application relies on the same disclosure but claims the feature more broadly, but not so broadly as to be obvious over inventions described or claimed by others, especially cited in the applicant’s IDS statement.  The closest disclosure to other is Sanzo et al.  Claim 11 distinguishes from the cited limitations in claim 1 and claims 1 and 12 of the parent case in cite a different combination of subject matter.  Claim 11 cites the same distinguishing subject matter as claim 1 in distinguishing over Sanzo et al., and further distinguishing subject matter.  Claims 2-18 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Claim 19 is allowable for a foldable stringed instrument, comprising: 
a neck assembly having a hinge assembly, a neck coupled to said hinge assembly, and a multi-part fingerboard mounted to said neck and said hinge assembly, wherein said hinge assembly includes a base section, an upper section, and a middle section hingedly coupled to said base section and said upper section so as to enable said neck assembly to be selectively straightened and folded. Claim 19 broader than claim 1 and claim 11 and any claims in the parent case.  However, claimed combination, as a whole.  Especially most the related references, especially those cited by the IDS, which cites all the references from the parent application, cite: 
a multi-part fingerboard mounted to said neck and said hinge assembly with one hinge and a two part neck, and do not cite wherein said hinge assembly includes a base section, an upper section, and a middle section hingedly coupled to said base section and said upper section so as to enable said neck assembly to be selectively straightened and folded. The applicant’s three part neck assembly with two hinges allows the neck to fold around the back of the instrument.  The closest related prior art is to Sanzo et al., which performs the same function with two neck parts and a huge cylinder as a hinge, as shown in figures 1 and 2. Claim 1 is considered to be non-obvious with respect to the closest related prior art. 
Claim 20 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 25, 2022